                     UNITEDDocument
       Case 3:20-cr-00255-N STATES D38
                                     ISTRICT   COURT Page 1 of 2 PageID 106
                                        Filed 10/21/20
                           PROBATION AND PRETRIAL SERVICES
                                                                           FILED
                             NORTHERN DISTRICT OF TEXAS                 October 21, 2020
                                                                       KAREN MITCHELL
                                                                    CLERK, U.S. DISTRICT
 UNITED STATES OF AMERICA )                                                  COURT
                          )
            v.                                                   Case No. 3:20-CR-00255-N (1)
                          )
                          )
  IBRAHIM HUSSEIN OMEIS
                          )


                    Report of Violation of Conditions of Pretrial Release

COMES NOW Brandon Barnes, U.S. Probation Officer, presenting a report to the Court upon the conduct
of defendant, Ibrahim Hussein Omeis, who was placed on pretrial release supervision by the Honorable
U.S. Magistrate Judge Renee Harris Toliver sitting in the Court at Dallas, Texas, on May 20, 2020, under
the following conditions:

(7m) The defendant must not use or unlawfully possess a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner.

The undersigned has information that the defendant has violated such conditions in each of the following
respects:

On October 1, 2020, U.S. Probation Officer (USPO) Tiffany Routh, Eastern District of Texas, notified
this officer that the defendant reported on September 30, 2020, and tested presumptively positive for
marijuana. USPO Routh requested the sample to be confirmed and provided this officer with laboratory
confirmation results from Alere Toxicology, which confirmed the specimen collected on September 30,
2020, was positive for the THC Metabolite. The defendant stated he was at a friend's house and ate a
brownie and wasn't aware that it contained THC until after he consumed it.

The defendant is currently submitting to substance abuse testing as directed. Treatment was not initially
recommended; however, the defendant has been referred for treatment.

The undersigned suggests to the court that no action be taken. It is recommended that the defendant be
allowed to continue on bond with the current conditions in place and participate in substance abuse
treatment.


I declare under penalty of perjury that the foregoing is
true and correct.

Executed on October 21, 2020                               Approved,

s/Brandon Barnes                                           s/Bruno Perez
  U.S. Probation Officer                                     Supervising U.S. Probation Officer
  Dallas                                                     214-753-2537
  214-753-2519
  Fax: 214-753-2570




                                                                                                  Page 1 of 2
Report of Violations of Conditions
        Case 3:20-cr-00255-N
Ibrahim Hussein  Omeis               Document 38 Filed 10/21/20          Page 2 of 2 PageID 107




                                                   Order

Having considered the report of the Probation Office pertaining to possible violations by defendant,
Ibrahim Hussein Omeis, of his/her conditions of pretrial release, the court ORDERS that:

   X
   ‫܆‬     No action be taken.


   ‫܆‬     The Order Setting Conditions of Release is modified to include the following:


   ‫܆‬     A summons be issued and the defendant appear before a judge of this court to determine
         whether his/her conditions of pretrial release should be revoked.
   ‫܆‬     A violator’s warrant be issued, and the above-named defendant be arrested forthwith and
         brought before a judge of this court to determine whether his/her conditions of pretrial release
         should be revoked. Petition and warrant sealed and not be distributed to counsel of record until
         effectuated.
   ‫܆‬      The office of the U.S. Attorney for the Northern District of Texas file a motion to revoke the
         conditions of the defendant’s pretrial release, consistent with the information contained in the
         foregoing Report, and take such steps as are necessary to present such motion at the hearing
         thereon.
   ‫܆‬     File under seal until further order of the Court.




                                                             Renee Harris Toliver
                                                             U. S. Magistrate Judge
                                                              October
                                                             [enter    21, 2020
                                                                    date]
                                                             Date




                                                                                                 Page 2 of 2
